Consideration of all factors leads to the conclusion that remission of the forfeiture was an improvident exercise of discretion. The willful default herein, and the effect thereof, tending, as it does, to bring the administration of justice into disrepute, may not be disregarded. (People v. Rigby, 293 N. Y. 912; People v. Schwarze, 168 App. Div. 124, 126; People v. Licenziata, 230 App. Div. 358, affd. 256 N. Y. 534; People v. Angolette, 267 App. Div. 996.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.